      Case 1:18-cv-11106-AJN-BCM Document 87 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                8/11/2021
  Mohamed Farghaly,

                         Plaintiff,
                                                                    18-CV-11106 (AJN)
                 –v–
                                                                           ORDER
  Potamkin Cadillac-Buick-Chevrolet-Geo, Ltd., et
  al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       As stated in the Court’s order dated July 30, 2021, trial is tentatively scheduled for February

28, 2022. Dkt. No. 86. The Court therefore adjourns the final pretrial conference scheduled for

August 18, 2021, to January 17, 2022, at 1:00 p.m.



       SO ORDERED.

Dated: August 11, 2021
       New York, New York
                                                   __________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
